         Case 2:16-cv-00881-JLL-JAD Document 194 Filed 04/10/19 Page 1 of 1 PageID: 4549


                          CARELLA, BYRNE, CECCHI, OLSTEIN, BRODY & AGNELLO, P.C.
                                                                   COUNSELLORS AT LAW
                                                                        _____________
                                                                                            PETER G. STEWART
CHARLES C. CARELLA                  JAMES T. BYERS              5 BECKER FARM ROAD                                                 RAYMOND J. LILLIE
BRENDAN T. BYRNE                    DONALD F. MICELI                                        FRANCIS C. HAND                        WILLIAM SQUIRE
                                                               ROSELAND, N.J. 07068 -1739   AVRAM S. EULE
JAN ALAN BRODY                      A. RICHARD ROSS                                                                                STEPHEN R. DANEK
JOHN M. AGNELLO                     CARL R. WOODWARD, III
                                                                 PHONE (973) 994-1700       CHRISTOPHER H. WESTRICK*               DONALD A. ECKLUND
CHARLES M. CARELLA                  MELISSA E. FLAX                FAX (973) 994-1744       JAMES A. O’BRIEN III**                 MEGAN A. NATALE
JAMES E. CECCHI                     DAVID G. GILFILLAN            www.carellabyrne.com                                             ZACHARY S. BOWER+
                                    G. GLENNON TROUBLEFIELD                                 OF COUNSEL                             MICHAEL CROSS
JAMES D. CECCHI (1933-1995)         BRIAN H. FENLON                                                                                CHRISTOPHER J. BUGGY
                                                                                            *CERTIFIED BY THE SUPREME COURT OF
JOHN G. GILFILLAN III (1936-2008)   LINDSEY H. TAYLOR                                                                              JOHN V. KELLY III
                                                                                            NEW JERSEY AS A CIVIL TRIAL ATTORNEY
ELLIOT M. OLSTEIN (1939-2014)       CAROLINE F. BARTLETT                                    **MEMBER NY AND MA BARS ONLY           MICHAEL A. INNES

                                                                     April 10, 2019                                                +MEMBER FL BAR ONLY




           VIA ECF
           Hon. Joseph A. Dickson
           United States Magistrate Judge
           Martin Luther King Federal Building
           50 Walnut Street
           Newark, New Jersey 07102

                                    Re:        In re Mercedes-Benz Emissions Litigation
                                               Civil Action No. 16-881 (JLL)(JAD)

           Dear Judge Dickson:

                    This firm, along with Hagens Berman Sobol Shapiro LLP, is interim class counsel and we,
           along with Seeger Weiss LLP, represent Plaintiffs in the above-referenced matter. We write on
           behalf of all parties and intervening parties to respectfully request an extension until April 24, 2019,
           to file a Motion to Seal confidential information in letters regarding the potential appointment of a
           Special Master in this case, and in the transcript of the hearing held before Your Honor on March
           18, 2019.

                   All interested parties are in the process of meeting and conferring in an attempt to reach
           agreement on each proposed redaction. The parties have reached agreement on the overwhelming
           majority of proposed redactions and respectfully request an extension to continue working on the
           remaining issues that they have not resolved. Until the Court rules on the forthcoming motion to
           seal, we respectfully request that Dkt. No. 165, 167, 170, 180-82, and the hearing transcript (Dkt.
           No. 188) be kept under seal. If the parties’ requested extension is acceptable to the Court, kindly
           “So Order” this letter and return a filed copy to all counsel via the Court’s CM/ECF system.

                 Thank you for your continued attention to this matter. Of course, if Your Honor or Your
           Honor’s Chambers have any questions, we are available at your convenience.

                                                                Respectfully submitted,

                                                           CARELLA, BYRNE, CECCHI,
                                                        OLSTEIN, BRODY & AGNELLO, P.C.

                                                               /s/ Donald A. Ecklund

                                                              DONALD A. ECKLUND
           cc:          All Counsel (via ECF)
